DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 2/16/22 in which claims 1-20 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.
Specification
The disclosure is objected to because of the following informalities: 
Page 8 Line 13 “upper 3” should read “upper 2”
Appropriate correction is required.
Claim Objections
Claim(s) 1, 2, 3, 6, 12, 13, 15, 19 is/are objected to because of the following informalities: 
Claim 1 Line 17 “defines” should read “define”
Claim 1 Lines 18-19 is recommended to be amended to clarify whether it is both outer diameter D and length c that extends in an axial direction a or merely the latter
Claim 1 Lines 17-19 need review for how “outer diameter D” and “length c” are recited; in Line 17, a plurality of outer diameter D and length c are recited; but in Line 19, the recitation is singular; consistency is required
Claim 2 Lines 1-2 “each of the tubular bodies have an outer diameter and an inner diameter” needs review; as best understood, Claim 2’s “outer diameter” is the same as further comprise an inner diameter”
Claims 2, 3, 6 are objected for inconsistency; since Claim 1 established “outer diameter D” and “length c”, each instance of “outer diameter” and “length” needs to be followed by the reference character “D” or “c” accordingly; 
however, see MPEP 608.01(m)-- “reference characters corresponding to elements recited in the detailed description and the drawings may be used…the reference characters, however, should be enclosed within parentheses”
see also MPEP 608.01(m)-- “generally, the presence…of such reference characters does not affect the scope of a claim.”  As such, the presence of such reference characters do not limit the interpretation of outer diameter or length, such as in location/directionality
Similarly, as aforementioned, Claim 1 Line 17 “axial direction a” needs to have its reference character in parentheses
Claim 12 Line 2 “the yarn” should read “a yarn” for proper antecedent basis
Claim 13 Line 2 “the yarn” should read “a yarn” for proper antecedent basis
Claim 15 Line 2 “includes” should read “include”
Claim 15 Line 3 needs review whether the intention was “each include” as 3 columns of tubular bodies seemingly inherently has at least two of the tubular bodies
Claim 19 Line 1 “each of the tubular bodies defines the axis a” is objected to for the following reasons:
Lack of parentheses surrounding the reference character
The same reference character being utilized with two different terms in the claims (Claim 1 “axial direction” and Claim 19 “axis”); axial direction and axis are 
Should there be disagreement with any of the aforementioned, at least a 112(b) indefiniteness rejection may be warranted without constituting a new rejection
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 16 is/are rejected under U.S.C. 112(b).
	The terms of Claim 16 is unclear and therefore renders the claim indefinite.  It is unclear whether Claim 16 is positively claiming “intersection tubular body” such as “the shoe…further comprises intersection tubular bodies, wherein an intersection tubular body is defined as,” etc.  Currently the claim reads as though it is merely a definition of what an intersection tubular body is.  Review is needed as to whether it is reciting a seemingly inherent structure.
	The term “the axis a” and therefore “the axes a” in Claim 19 is unclear and therefore renders the claim indefinite.  Especially as the same reference character has been used in Claim 19 for “axis” as the term “axial direction” in Claim 1 Line 18, it is unclear whether the typographical is in Claim 1 or 19 and is merely inconsistent in terminology while still describing the same element, or if the intent was for Claim 19 to be of a different element and therefore the error is in antecedent basis (wherein Claim 19 should say an axis) and also using the same reference character.  
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 16 will be interpreted as positively claiming one intersection tubular body
Claim 19 will be interpreted as the same as “a” as Claim 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 10, 11, 14-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990).
Regarding Claim 1, Wilson teaches a shoe (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 4A, 4B; Col. 16 Lines 58-61, 63-64 "eyelets 460 of the reconfigurable fastening system of…article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…optimization may be based on footwear usage (e.g., more support for athletic activities, such as running)"), comprising:
a shoe upper (Col. 15 Lines 28-29 "upper 430 of…article of footwear 40"),

wherein the shoe upper has a plurality of tubular bodies extending therefrom (Col. 15 Line 4 "plurality of eyelets 460"; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"),
the tubular bodies each defining a loop for threading a lace (Col. 16 Lines 40-42 "fastener may be threaded through one or more of the eyelets 460 on the medial side 400…and one or more of the eyelets 460 on the lateral side 402"; see Fig. 1B for clarification; although Fig. 1B is directed to a different embodiment, one of ordinary skill in the art would understand how it applies to the recitation of Col. 16),
wherein the tubular bodies each have a shape which form a passage for the lace (Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"; see Fig. 5; Col. 16 Lines 3,4, 7-9 "single elongate member 510 is utilized to form the plurality of eyelets 460 on the medial side 400…in a square wave pattern...a single elongate member is also utilized to form the plurality of eyelets 460 on the lateral side 402"), characterized in that
wherein the plurality of tubular bodies includes a plurality of lateral tubular bodies on a lateral side of the shoe upper (see Fig. 4B; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"; see Fig. 5; Col. 16 Lines 3,4, 7-9 "single elongate member 510 is utilized to form the plurality of eyelets 460 on the medial side 400…in a square wave pattern...a single elongate member is also utilized to form the plurality of eyelets 460 on the lateral side 402"; Col. 14 Lines 55-57 "second embodiment 40 depicted in the Figs. 4A, 4B, and 5 shows an article of footwear 40 configured for a right foot"; Col. 16 Line 9 "lateral side 402")

wherein the lateral tubular bodies are disposed in rows (Col. 15 Lines 55-58 "as illustrated in Figs. 4A, and 4B, the plurality of eyelets 460 are disposed on the medial and lateral sides 400, 402 of the upper 430 in a grid-like array (i.e., in a series of rows and columns)")
and the medial tubular bodies are disposed in rows  and more than three columns (Col. 15 Lines 55-58 "as illustrated in Figs. 4A, and 4B, the plurality of eyelets 460 are disposed on the medial and lateral sides 400, 402 of the upper 430 in a grid-like array (i.e., in a series of rows and columns)"; see Fig. 4A, 4B for more than three columns),

Wilson Figs. 4A, 4B embodiment does not explicitly teach wherein at least a part of each of the tubular bodies comprises a knitted fabric,
the knitted fabric of the shoe upper and the knitted fabric of the tubular bodies forms a unitary knit construction,
wherein the tubular bodies are connected with the knitted fabric of the shoe upper by the knitted construction,
wherein each of the lateral tubular bodies define an outer diameter D and a length c that extend in an axial direction a.

However, Wilson Fig. 4A-4B embodiment at least suggests wherein at least a part of each of the tubular bodies comprises a knitted fabric (Col. 7 Lines 51-55 "eyelet 160 is constructed from a pair of slits/openings 200…and a portion of one of elongate members….300, 310, 320, 330 being threaded through the pairs of slits 200"; Col. 8 Lines 47-50 "elongate member comprises one or more yarns (material in a form suitable for knitting....or otherwise intertwining to form a textile fabric").


Nevertheless, Brinkman Figs. 2, 3 embodiment teaches wherein at least a part of each of the tubular bodies comprises a knitted fabric (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"),
the knitted fabric of the shoe upper and the knitted fabric of the tubular bodies forms a unitary knit construction (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"),
wherein the tubular bodies are connected with the knitted fabric of the shoe upper by the knitted construction (see aforementioned; inasmuch as it’s a unitary knit, then the structures are connected via knitted construction as recited),
wherein each of the lateral tubular bodies define an outer diameter D and a length c that extend in an axial direction a (inasmuch as it has an arc, it has an outer diameter; inasmuch as it has an extent/thickness, it has a length in an axial direction a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s lace-holding structure of slit/elongate member with that of 

Wilson Figs. 4A,4B embodiment also does not explicitly teach wherein the lateral tubular bodies are disposed in more than three rows.

However, Wilson Figs. 4A-4B embodiment at least suggests wherein the lateral tubular bodies are disposed in more than three rows (Col. 16 Line 58-Col. 17 Line 5 “eyelets 460 of the reconfigurable fastening system…of the article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…the optimization may be based on footwear usage (e.g., more support for athletic activities, such as running…and or based on the shape of the foot disposed within the article of footwear (e.g.,…more eyelets 460 utilized for narrow feet).  Thus…enables a user to alter the topography of the upper 430 to properly fit the shape of the foot disposed within the article of footwear 40”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s Figs. 4A, 4B embodiment to have more than three rows in addition to its more than three columns in order to provide a larger degree of customization for its user, such as narrower feet can have additional support and/or the other reasons listed as aforementioned.  

Furthermore, Brinkman Fig. 5 embodiment teaches wherein the lateral tubular bodies are disposed in more than three rows (see Brinkman Fig. 5 embodiment; Col. 7 Lines 11-13 “structures extending from the surface of a knitted component may additionally…be used for functions other than for receiving a lace”, indicating that the structures can be used for lace and other functions; Col. 7 Lines 
Inasmuch as Brinkman Fig. 5 embodiment first structures 342 are of the same structure and same functionality as Brinkman Figs. 2, 3 embodiment first structures 142, it would’ve been obvious to modify Wilson’s Fig. 4A, 4B embodiment’s knitted tubular bodies provided by Brinkman Figs. 2, 3 embodiment to be in more than three rows (in addition to already being in more than three columns) as taught by Brinkman Fig. 5 embodiment for additional functionalities and support, especially as Wilson already suggested as such for customization and/or support purposes.

Wilson also does not explicitly teach wherein the length c is greater than the outer diameter D.

However, modified Wilson at least suggests wherein the length c is greater than the outer diameter D (see Brinkman Figs. 2,3 embodiment; Col. 5 Lines 13-18 “while in Fig. 3, the first structure 142 is depicted as having cross-sectional width of only one loop, in other exemplary embodiments, more (and potentially many more) loops may extend across the width of the first structure 142.  For example, at least…20 loops, or more…may extend”).  
Inasmuch as Brinkman Figs. 2, 3 embodiment already teach that the width can be further expanded, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson is capable of teaching that the length c is greater than the outer diameter D.  

Nevertheless, Gillern teaches wherein the length c is greater than the outer diameter D (see Fig. 1; [0020] "guide for the lace or cord 1 consists of small, short, curved tubes 2 whose inside diameter is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s knitted tubular bodies provided by Brinkman such that each of the lengths is greater than the outer diameters as clearly taught by Gillern as Gillern shows such a design is well known in the art, such as to better support/guide the lace.  
Regarding Claim 2, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Modified Wilson further teaches wherein each of the tubular bodies have an outer diameter and an inner diameter for receiving the lace (inasmuch as Wilson modified by Brinkman teaches the knitted tubular bodies having a thickness in the diameter, there is an outer diameter and an inner diameter).

Gillern at least suggests wherein the length is at least 100% of the outer diameter (see Gillern Fig. 1).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the ratio of the length to the outer diameter and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that inasmuch as Wilson modified by Gillern teaches a significantly greater value in length than outer diameter as clearly illustrated in Gillern Fig. 1, the length is at least 100% the outer diameter). And as similarly aforementioned, it would have been obvious to one of ordinary skill in the 

Furthermore, modified Wilson discloses the general conditions of the claimed invention except for the express disclosure of the value of the ratio of the tubular length to the outer diameter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio in the range as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Furthermore, such a ratio of length to diameter is known in the art, see extrinsic evidence Taylor 10702017.
Furthermore, even if necessary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s ratio of tubular length to outer diameter (as provided by Brinkman), if necessary, such that it is capable of meeting the recitation, such as for the purposes of more secure reinforcement, especially as Wilson already suggests such a limitation before modification (Col. 8 Lines 42-45 "elongate members 300, 310, 320, 330 can be formed from…an ordered assemblage of textile fibers having a high ratio of length to diameter") and as Brinkman also teaches a modifiable range.  
Regarding Claim 3, modified Wilson teaches all the claimed limitations as discussed above in Claim 2.
Modified Wilson at least suggests wherein the length is at least 150% of the outer diameter (see the aforementioned rejection of Claim 2, wherein such recitation is obvious for similar reasons).
Regarding Claim 5, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the plurality of tubular bodies are arranged in such a manner that the tubular bodies are aligned in the same direction (Col. 16 Lines 46-48 "eyelets 460…of the article of footwear 40 are all oriented in the same orientation"; wherein the modification by Brinkman to add additional rows/columns would still therefore be in the same direction, especially as Brinkman Fig. 5 also shows as such).
Regarding Claim 6, modified Wilson teaches all the claimed limitations as discussed above in Claim 2.
Modified Wilson at least suggests wherein the length is at least 200% of the outer diameter (see the aforementioned rejection of Claim 2, wherein such recitation is obvious for similar reasons).
Regarding Claim 7, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman further teaches wherein the knitted fabric of the shoe upper forms a single layer which bears the plurality of tubular bodies (inasmuch as it is a unitary construction, it is a single layer).
Regarding Claim 10, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman teaches wherein a yarn of the shoe upper consists of polyester or polyamide (Col. 3 Lines 43-46 "knitted component 144 may include one or more yarns…formed primarily of polyester, which may provide suitable elasticity and comfort characteristics to the upper 120"; inasmuch as the knitted component is capable of being only one of the yarns recited, specifically polyester, Brinkman teaches the recitation).
Even if Brinkman did not restrict the knitted component to a single material, modified Wilson teaches all of the elements of the instant invention as discussed in detail above except providing that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to be solely of polyester as taught by Brinkman based on design choice such as how much elasticity and comfort is desired (Col. 3 Lines 43-46).
Regarding Claim 11, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman teaches wherein a yarn of the loops consists of polyester of polyamide (Col. 3 Lines 43-46 "knitted component 144 may include one or more yarns…formed primarily of polyester, which may provide suitable elasticity and comfort characteristics to the upper 120"; Col. 4 Lines 37-41 "one or more of the first structures 142 may include a loop at least partially formed by the first yarn, where the fist yarn may also form one or more of the intermeshed loops 146 of the knitted component"; inasmuch as the knitted component is capable of being only one of the yarns recited, specifically polyester, and inasmuch as the loop 142 can be fully formed by the first yarn, Brinkman teaches the recitation).
Even if Brinkman did not restrict the yarn loop to a single material, modified Wilson teaches all of the elements of the instant invention as discussed in detail above except providing that the yarn loop is restricted to a single material, wherein it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Wilson by restricting the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to be solely of polyester as taught by Brinkman based on design choice such as how much elasticity and comfort is desired (Col. 3 Lines 43-46).
Regarding Claim 14, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein all of the lateral tubular bodies are aligned in the same direction (see Figs. 4A, 4B of Wilson for same direction, wherein the modification by Brinkman to add additional rows/columns would still therefore be in the same direction, especially as Brinkman Fig. 5 embodiment also shows as such).
Regarding Claim 15, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Modified Wilson further teaches wherein the more than three rows of tubular bodies each includes at least two of the tubular bodies (wherein Brinkman Fig. 5 embodiment taught more than three rows, which clearly have at least two of the two tubular bodies and would be similarly numbered when modifying Wilson Figs. 4A, 4B embodiment, especially since Wilson already has more than 3 columns, and therefore there are at least two tubular bodies in each row),
wherein the more than three columns of tubular bodies include at least two of the tubular bodies (see Wilson Figs. 4A, 4B which already meet the recitation, and would continue to do so after 
Regarding Claim 16, modified Wilson teaches all the claimed limitations as discussed above in Claim 15.
Modified Wilson further teaches wherein an intersection tubular body is a single one of the tubular bodies that is both within one of the more than three columns and within one of the more than three rows (see Wilson Figs. 4A, 4B where there is already at least one intersection tubular body; wherein Brinkman Fig. 5 embodiment also clearly shows at least one intersection tubular body; wherein the more than three rows/columns modification on Wilson by Brinkman would continue to meet this recitation).
	Regarding Claim 19, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
	Wilson further teaches wherein each of the tubular bodies defines the axis a (wherein the existence of the tubular bodies means there is at least an axis a that can be delineated upon the bodies; even if the axis a is the same as axial direction a and even if length c is specifically defined as that of the extent of the tubular passage, there is an axis a by the existence of the tubular bodies),
wherein the axes a of the tubular bodies extend from a toe end to a heel end of the upper (see Figs. 4A,4B, wherein the passage of the tubular bodies are already indicated as extending from toe to heel, unchanged by the numerical or length/diameter modifications of Brinkman).

Claim(s) 4, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-3, 5-7, 10, 11, 14-16, 19 above, further in view of Taylor (USPN 10702017).
Regarding Claim 4, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson at least suggests wherein the rows of lateral tubular bodies are parallel (Col. 14 Lines 55-57 "second embodiment 40 depicted in the Figs. 4A, 4B, and 5 shows an article of footwear 40 configured for a right foot" as such, see Fig. 4B),
and the rows of medial tubular bodies are parallel (see Fig. 4A).

Brinkman also at least suggests wherein the rows of tubular bodies are parallel (see Fig. 5).

Nevertheless, Taylor teaches wherein the rows of lateral tubular bodies are parallel (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges"),
and the rows of medial tubular bodies are parallel (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, with the parallel arrangement of Taylor for aesthetic design choice.
Regarding Claim 17, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman Fig. 5 embodiment at least suggests wherein the more than three rows are all parallel with respect to one another (see Fig. 5).

Nevertheless, Taylor teaches wherein rows are parallel (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges").

Regarding Claim 18, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
	Brinkman Fig. 5 embodiment at least suggests wherein the more than three columns are all parallel with respect to one another (see Fig. 5).

Nevertheless, Taylor teaches a parallel arrangement (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, with the parallel arrangement of Taylor for aesthetic design choice.
Regarding Claim 20, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman Fig. 5 embodiment at least suggests wherein the tubular bodies within each of the more than three rows are coaxial with one another (see Fig. 5).

Nevertheless, Taylor teaches the row elements are parallel (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges", wherein parallel would indicate coaxial with one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, with the parallel arrangement of Taylor, and therefore coaxial with one another, for aesthetic design choice.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-3, 5-7, 10, 11, 14-16, 19 above, further in view of Burch (US Publication 2018/0332920). 
Regarding Claim 8, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman at least suggests wherein an upper layer of the knitted fabric bears the plurality of tubular bodies (Col. 4 Lines 11-14 "it is contemplated that multiple layers of intermeshed loops 146 may be included in the knitted component 144"; inasmuch as there are multiple layers but the figures clearly indicate that the tubular bodies are on the exterior layer, then the upper layer would have the tubular bodies).

Nevertheless, Burch teaches multiple knitted layers (see Figs. 4, 5, 7; [0001] "method of making an article of footwear incorporating a knit upper"; [0046] "second sock portion 30 inside out...moving the second sock portion 30...into the first sock portion void 28").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson with the multiple layers of Burch as a known method of constructing a multi-layered knit upper for easier manufacturing such as in order to more easily encompass other structures.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson teaches wherein an upper layer of the knitted fabric bears the plurality of tubular bodies (inasmuch as Wilson’s tubular bodies provided by Brinkman are a 
Regarding Claim 9, modified Wilson teaches all the claimed limitations as discussed above in Claim 8.
Brinkman at least suggests wherein a lower layer that is disposed below the upper layer is connected with the upper layer but has no contact with the loops (Col. 4 Lines 11-14 "it is contemplated that multiple layers of intermeshed loops 146 may be included in the knitted component 144"; inasmuch as there are multiple layers but the figures clearly indicate that the tubular bodies are on the exterior layer, then the upper/exterior layer would have the tubular bodies while there is also a lower layer not contacting the exterior side of the upper/exterior layer where the loops are located).

Nevertheless, Burch teaches multiple knitted layers (see Figs. 4, 5, 7; [0001] "method of making an article of footwear incorporating a knit upper"; [0046] "second sock portion 30 inside out...moving the second sock portion 30...into the first sock portion void 28").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson with the multiple layers of Burch as a known method of constructing a multi-layered knit upper for easier manufacturing such as in order to more easily encompass other structures.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson teaches wherein a lower layer that is disposed below the upper layer is connected with the upper layer but has no contact with the loops (inasmuch as Wilson’s tubular bodies provided by Brinkman are a unitary knit construction on an exterior layer, it .

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-3, 5-7, 10, 11, 14-16, 19 above, further in view of Follet et al (US Publication 2017/0071291), herein Follet.
Regarding Claim 12, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson does not explicitly teach wherein the yarn of the shoe upper and the yarn of the loops are different in at least one property.

However, such a property may be of color, wherein a change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.

Nevertheless, Follet at least suggests wherein the yarn of the shoe upper and the yarn of the loops are different in at least one property (see Fig. 9, where the property is color; [0104] "upper 120 can also include indicia that visually indicate the gradient pattern of the textured area 450.  For example, in some embodiments, the upper 420 can vary in color across upper 420 for this purpose…high texture area 433 and high texture area 437 can be colored darker than reduced texture area 435", wherein one of ordinary skill in the art would be able to see that the area where the yarn of the loops would be are of a different color than certain other areas of the shoe upper).

Regarding Claim 13, modified Wilson teaches all the claimed limitations as discussed above in Claim 12.
Modified Wilson teaches wherein the yarn of the shoe upper and the yarn of the loops have different colors (see aforementioned rejection of Claim 12).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-7, 10, 11, 14-16, 19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4, 6-9 of copending Application No. 17/036,831, herein ‘831, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A shoe, comprising a shoe upper, wherein the shoe upper comprises a knitted fabric, wherein the shoe upper has a plurality of tubular bodies extending therefrom, the tubular bodies each defining a loop for threading a lace wherein at least a part of the each of the tubular bodies comprises a knitted fabric, wherein the tubular bodies each have a shape which form a passage for the lace, characterized in that the knitted fabric of the shoe upper and the knitted fabric of the tubular bodies forms a unitary knit construction, wherein the tubular bodies are connected with the knitted fabric of the shoe upper by the knitted construction”, which are the same and/or obvious elements as 
Remaining elements of Claim 1 in the current application can also be found in Claims 4,6 of ‘831.
The remaining elements of Claim 1 in the current application recite elements also found in Wilson, Brinkman, and Gillern as outlined above.  
Claim 2 of the current application includes inner/outer diameter and a ratio which is the same element as recited in Claim 2 of ‘831.
Claim 3 of the current application includes inner/outer diameter and a ratio which is an obvious element as recited in Claim 3 of ‘831.
Claim 4 is obvious in view of the secondary references for aesthetic design choice.
Claims 5, 14 of the current application includes alignment in a same direction which is an obvious element as recited in Claim 6, 12 of ‘831.
Claim 6 of the current application includes a ratio which is the same element as Claim 3 of ‘831.
Claim 7 of the current application includes a single layer with plurality of tubular bodies which is an obvious element as Claim 7 of ‘831.
Claim 10 of the current application includes material which is an obvious element as Claim 8 of ‘831.
Claim 11 of the current application includes material which is an obvious element as Claim 8 of ‘831.
Claims 15-16, 19 are obvious in view of the secondary references as outlined above.
Claim(s) 4, 17, 18, 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4, 7-9 of copending Application No. 17/036,831, herein ‘831, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-7, 10, 11, 14-16, 19 above of the instant application, further in view of Taylor (USPN 10702017).
Claims 4, 17, 18, 20 is further obvious in view of Taylor as outlined above.

Claim(s) 8, 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4, 7-9 of copending Application No. 17/036,831, herein ‘831, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-7, 10, 11, 14-16, 19 above of the instant application, further in view of Burch (US Publication 2018/0332920).
Claim 8, 9 are further obvious in view of Burch as outlined above.

Claim(s) 12, 13 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4, 7-9 of copending Application No. 17/036,831, herein ‘831, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-7, 10, 11, 14-16, 19 above of the instant application, further in view of Follet et al (US Publication 2017/0071291), herein Follet.
Claim 12,13 are further obvious in view of Burch as outlined above.

Therefore, claims  1-20 are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over claims  1-4, 6-9 of ‘831.    


Claim(s) 1, 2-7, 10, 11, 14-20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10, 12, 13, 15-18 of copending Application No. 17/036,831, herein ‘831, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A shoe, comprising a shoe upper, wherein the shoe upper comprises a knitted fabric, wherein the shoe upper has a plurality of tubular bodies extending therefrom, the tubular bodies each defining a loop for threading a lace wherein at least a part of the each of the tubular bodies comprises a knitted fabric, wherein the tubular bodies each have a shape which form a passage for the lace, characterized in that the knitted fabric of the shoe upper and the knitted fabric of the tubular bodies forms a unitary knit construction, wherein the tubular bodies are connected with the knitted fabric of the shoe upper by the knitted construction…wherein the lateral tubular bodies are disposed in more than three rows and more than three columns”, which are the same and/or obvious elements as “A shoe, comprising a knitted upper…the upper comprising: a first knitted layer defining an outer surface of the upper; and a plurality of loops, each of which comprises a channel, the plurality of loops extending from the upper; wherein each of the channels forms a passage for a lace that extends through at least some of the plurality of the loops, wherein the plurality of loops comprises a plurality of first loops, wherein each first loop is arranged such that its channel is parallel with respect to at least one other first loop…wherein the plurality of loops comprises a plurality of second loops, wherein each 
Remaining elements of Claim 1 in the current application  can also be found in Claims 10, 12, 13,15,16,18 of ‘831.
The remaining elements of Claim 1 in the current application recite elements also found in Wilson, Brinkman, and Gillern as outlined above.  
Claims 2-7, 14-16, 19 are obvious in view of the secondary references as outlined above.
Claims 10, 11 recite material which are obvious elements as recited in Claim 17 of ‘831.
Remaining elements of Claims 4, 17, 18, 20 are obvious elements as recited in Claim 10, 12, 13 of ‘831.

Claim(s) 4, 17, 18, 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10, 12, 13, 15-18 of copending Application No. 17/036,831, herein ‘831, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1, 2-7, 10, 11, 14-20 above of the instant application, further in view of Taylor (USPN 10702017).
Claims 4, 17, 18, 20 is further obvious in view of Taylor as outlined above.

Claim(s) 8 and 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10, 12, 13, 15-18 of copending Application No. 17/036,831, herein ‘831, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1, 2-7, 10, 11, 14-20 above of the instant application, further in view of Burch (US Publication 2018/0332920).
Claim 8, 9 are further obvious in view of Burch as outlined above.

Claim(s) 12, 13 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s)  10, 12, 13, 15-18 of copending Application No. 17/036,831, herein ‘831, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1, 2-7, 10, 11, 14-20 above of the instant application, further in view of Follet et al (US Publication 2017/0071291), herein Follet.
Claim 12,13 are further obvious in view of Burch as outlined above.

Therefore, claims  1-20 are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over at least claims  10, 12, 13, 15-18 of ‘831.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim(s) 1-3, 5-7, 10, 11, 14-16, 19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 20 of copending Application No. 17/036,831, herein ‘831, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A shoe, comprising a shoe upper, wherein the shoe upper comprises a knitted fabric, wherein the shoe upper has a plurality of tubular bodies extending therefrom, the tubular bodies each defining a loop for threading a lace wherein at least a part of the each of the tubular bodies comprises a knitted fabric, wherein the tubular bodies each have a shape which form a passage for the , which are the same and/or obvious elements as “A shoe, comprising a knitted upper…the upper comprising: a first knitted layer … defining an outer surface of the upper; a plurality of loops ,each of which comprises a channel, the plurality of loops extending from the upper; a row of second loops; wherein each of the channels forms a passage for a lace that extends through at least some of the plurality of the channels, wherein the plurality of loops comprises a  plurality of first loops, wherein each of the first loops is arranged such that its channel is parallel with respect to at least one other first loop…wherein the plurality of loops comprises a plurality of second loops, wherein each second loop is arranged such that its channel is coaxial with respect to at least one other second loops, wherein the plurality of loops comprises a row of second loops having at least three second loops arranged such that their respective channels are each coaxial with respect to one another, …wherein at least a part of the plurality of loops comprise a knitted fabric” as recited in Claim 20 of ‘831.
Claims 10 and 11 are obvious in light of Claim 20 of ‘831.
The rest of Claims 1-3, 5-7, 14-16, 19 can be found in the secondary references outlined above.

Claim(s) 4, 17, 18, 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 20 of copending Application No. 17/036,831, herein ‘831, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-3, 5-7, 10, 11, 14-16, 19 above of the instant application, further in view of Taylor (USPN 10702017).
Claims 4, 17, 18, 20 is further obvious in view of Taylor as outlined above.

Claim(s) 8 and 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 20 of copending Application No. 17/036,831, herein ‘831, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-3, 5-7, 10, 11, 14-16, 19 above of the instant application, further in view of Burch (US Publication 2018/0332920).
Claim 8, 9 are further obvious in view of Burch as outlined above.

Claim(s) 12, 13 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 20 of copending Application No. 17/036,831, herein ‘831, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-3, 5-7, 10, 11, 14-16, 19 above of the instant application, further in view of Follet et al (US Publication 2017/0071291), herein Follet.
Claim 12,13 are further obvious in view of Burch as outlined above.

Therefore, claims 1-20 are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over at least claims 20 of ‘831.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim(s) 1-7, 10, 11, 14-16, 19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8 of copending Application No. 17/036,873, herein ‘873, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990).
, which are the same and/or obvious elements as “a shoe, comprising a knitted upper…a first knitted layer defining an outer surface of the upper; a first plurality of loops that each define a first channel…wherein at least a part of the first plurality of loops and the second plurality of loops comprise knitted fabric that forms a unitary construction with the first knitted layer” as recited in Claim 1 of ‘873.
Remaining elements of Claim 1 can be found in Claims 3-6,8 of ‘873 and the secondary references outlined above.
Claim 2,3,6 of the instant application recites outer/inner diameter and/or a ratio which is the obvious in light of Claim 2 of ‘873.
Claim 4 is obvious in light of the secondary references.
Claim 5, 14 is obvious in light of at least one of Claims 3-5 of ‘873.
	Claim 7 is obvious in light of Claim 7 of ‘873.
	Claims 10, 11, 15, 16, 19 are obvious in light of the secondary references outlined above.



Claim(s) 4, 17, 18, 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8 of copending Application No. 17/036,873, herein ‘873, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-7, 10, 11, 14-16, 19 above of the instant application, further in view of Taylor (USPN 10702017).
Claims 4, 17, 18, 20 is further obvious in view of Taylor as outlined above.

Claim(s) 8 and 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8  of copending Application No. 17/036,873, herein ‘873, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-7, 10, 11, 14-16, 19 above of the instant application, further in view of Burch (US Publication 2018/0332920).
Claim 8, 9 are further obvious in view of Burch as outlined above.

Claim(s) 12, 13 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8  of copending Application No. 17/036,873, herein ‘873, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-7, 10, 11, 14-16, 19 above of the instant application, further in view of Follet et al (US Publication 2017/0071291), herein Follet.
Claim 12,13 are further obvious in view of Burch as outlined above.

Therefore, claims 1-20 are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over at least claims 1-8 of ‘873.    


Claim(s) 1-3, 5-7, 10, 11, 14-16, 19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10-19 of copending Application No. 17/036,873, herein ‘873, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A shoe, comprising a shoe upper, wherein the shoe upper comprises a knitted fabric, wherein the shoe upper has a plurality of tubular bodies extending therefrom, the tubular bodies each defining a loop for threading a lace wherein at least a part of the each of the tubular bodies comprises a knitted fabric, wherein the tubular bodies each have a shape which form a passage for the lace, characterized in that the knitted fabric of the shoe upper and the knitted fabric of the tubular bodies forms a unitary knit construction, wherein the tubular bodies are connected with the knitted fabric of the shoe upper by the knitted construction…wherein the lateral tubular bodies are disposed in more than three rows and more than three columns”, which are the same and/or obvious elements as “A shoe comprising a knitted upper…the upper comprising…a first knitted layer defining an outer surface of the upper; a lateral side and a medial side; and a first channel, a second channel,…where the first channel is oriented coaxially with respect to the second channel, forming a first channel row, the third channel is oriented coaxially with respect to the fourth channel, forming a second channel row…wherein the first, second, third, and fourth channel rows are each disposed on the lateral side, wherein each channel extends from the upper and is configured to allow for threading therethrough, and wherein 
	Remaining elements of Claim 1 can be found in the secondary references and/or in Claims 11-15-19 of '873.
	Claims 2, 3, 5-7, 10, 11, 14-16, 19 can be found in the secondary references.

Claim(s) 4, 17, 18, 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10-19 of copending Application No. 17/036,873, herein ‘873, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-3, 5-7, 10, 11, 14-16, 19 above of the instant application, further in view of Taylor (USPN 10702017).
Claims 4, 17, 18, 20 is further obvious in view of Taylor as outlined above.

Claim(s) 8 and 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10-19 of copending Application No. 17/036,873, herein ‘873, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-3, 5-7, 10, 11, 14-16, 19 above of the instant application, further in view of Burch (US Publication 2018/0332920).
Claim 8, 9 are further obvious in view of Burch as outlined above.

Claim(s) 12, 13 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10-19 of copending Application No. 17/036,873, herein ‘873, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-3, 5-7, 10, 11, 14-16, 19 above of the instant application, further in view of Follet et al (US Publication 2017/0071291), herein Follet.
Claim 12,13 are further obvious in view of Burch as outlined above.

Therefore, claims  1-20 are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over at least claims 10-19 of ‘873.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim(s) 1-3, 5-7, 10, 11, 14-16, 19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s)  20 of copending Application No. 17/036,873, herein ‘873, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A shoe, comprising a shoe upper, wherein the shoe upper comprises a knitted fabric, wherein the shoe upper has a plurality of tubular bodies extending therefrom, the tubular bodies each defining a loop for threading a lace wherein at least a part of the each of the tubular bodies comprises a knitted fabric, wherein the tubular bodies each have a shape which form a passage for the lace, characterized in that the knitted fabric of the shoe upper and the knitted fabric of the tubular bodies forms a unitary knit construction, wherein the tubular bodies are connected with the knitted fabric of the shoe upper by the knitted construction…wherein the lateral tubular bodies are disposed in more than three rows and more than three columns”, which are the same and/or obvious elements as “A shoe, comprising a knitted upper and a sole structure, the upper comprising: a first knitted layer 
The remaining elements of Claim 1 can be found in the secondary references.
Claims 2, 3, 5-7, 10, 11, 14-16, 19 can be found in the secondary references.

Claim(s) 4, 17, 18, 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 20 of copending Application No. 17/036,873, herein ‘873, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-3, 5-7, 10, 11, 14-16, 19 above of the instant application, further in view of Taylor (USPN 10702017).
Claims 4, 17, 18, 20 is further obvious in view of Taylor as outlined above.

Claim(s) 8 and 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 20 of copending Application No. 17/036,873, herein ‘873, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 1-3, 5-7, 10, 11, 14-16, 19 above of the instant application, further in view of Burch (US Publication 2018/0332920).
Claim 8, 9 are further obvious in view of Burch as outlined above.

Claim(s) 12, 13 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 20 of copending Application No. 17/036,873, herein ‘873, in view of Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Gillern (FR 389990), as applied to Claim(s) 20 above of the instant application, further in view of Follet et al (US Publication 2017/0071291), herein Follet.
Claim 12,13 are further obvious in view of Burch as outlined above.

Therefore, claims  1-20 are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over at least claims 20 of ‘873.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
As aforementioned, reference characters do not limit the scope.  As such, the term “length c” in Claim 1 has not been narrowed to a particular direction; Claim 19 potentially could limit a particular direction, but it is currently unclear to the inconsistency as indicated in the 112(b) rejection.  Furthermore, examiner notes that even if the directionality is amended to be consistent, “length c” is still not necessarily narrowed to the extent of the passageway, but can be any illustrated length.  Examiner notes that even if the “length c” is narrowed to the extent of the passageway, the claims are still met by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Lovett (USPN 9700101), Pollack et al (USPN 10499709); Dojan (USPN 9113674), Ostergard 9USPN 8657773), Nonogawa et al (USPN 9737117), . 
Also, Durrell et al (US Publication 2020/0046078), Bell et al (US Publication 2021/0368945), 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                

/SHARON M PRANGE/Primary Examiner, Art Unit 3732